Citation Nr: 1210808	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  98-11 664	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a schedular rating in excess of 60 percent for service-connected right total knee arthroplasty, for the period from July 1, 2007, through March 27, 2011. 

2.  Entitlement to a schedular rating in excess of 30 percent for service-connected right total knee arthroplasty, for the period beginning on May 1, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from November 1974 to January 1979. 

This matter arises to the Board of Veterans' Appeals (Board) from July 2002 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In October 2003, June 2006, November 2009, and August 2011, the Board remanded the case for additional development.  The November 2009 rating decision denied appeals for increased ratings for right lower extremity neuropathy and for left knee disability.  Thus, the Board need not address those issues.  In August 2011, the Board adjudicated the right knee claim for that portion of the appeal period prior to May 8, 2006.  Thus, only the right knee ratings from May 8, 2006, and later remain for adjudication.

In an October 2011-issued rating decision, VA's Appeals Management Center (hereinafter: AMC) granted a temporary total rating for right total knee replacement effective May 8, 2006, through June 30, 2007, and then assigned a 60 percent rating effective July 1, 2007.  The 60 percent schedular rating continued through March 27, 2011.  In March 2011, the right knee underwent a revision surgery approximating a second total right knee replacement.  In its October 2011 rating decision, the AMC then assigned another temporary total rating effective March 28, 2011, through April 30, 2012, and a 30 percent schedular rating to become effective on May 1, 2012.  

Because temporary total ratings have been assigned the right knee disability for the period from May 8, 2006, through June 30, 2007, and from March 28, 2011, through April 30, 2012, the Board will not address those rating periods.  The maximum available benefit has been assigned for those periods.  Only two rating periods remain viable for Board review.  The first period is from July 1, 2007, through March 27, 2011, and the second rating period will begin on May 1, 2012.  The Board has re-characterized the issue on appeal, as shown on page 1, to clarify the rating periods that remain on appeal.

Entitlement to a schedular rating greater than 30 percent for right total knee replacement for the period beginning on May 1, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the rating period from July 1, 2007, through March 27, 2011, the right total knee replacement has been manifested by severe pain on use and severe instability of the right prosthetic knee-joint. 


CONCLUSION OF LAW

For the rating period from July 1, 2007, through March 27, 2011, the criteria for a schedular rating greater than 60 percent for residuals of a right total knee replacement are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71, Plate II, § 4.71a, Diagnostic Codes 5055, 5257 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA's duty to notify was not satisfied prior to the initial unfavorable decision on the claim.  Under such circumstances, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to initial adjudication, this timing problem can be cured by the Board remanding for the issuance of notice followed by readjudication of the claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), cures a timing defect).  

In this case, a May 2010 VA letter sent to the claimant has satisfied VA's duty to notify.  The letter addresses all notice elements.  The letter informed the claimant of what evidence was required to substantiate the claim and of the claimant's and VA's respective duties for obtaining evidence.  Although the notice letter was not sent before the initial decision, this timing is not unfairly prejudicial to the claimant because the actions taken by VA after providing notice cured the error.  The claimant has been afforded opportunity to participate in his claim and has been allowed time to respond.  VA has re-adjudicated the case by way of an SSOC that was issued in October 2011, after the notice letter was sent.  For these reasons, it is not unfairly prejudicial to the claimant for the Board to adjudicate the claim.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  The claimant was afforded VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The Veteran's right total knee replacement has been rated 60 percent disabling under Diagnostic Code 5055 for the period in question (July 1, 2007, through March 27, 2011).  Diagnostic Code 5055 provides a total rating for one year following prosthetic replacement of a knee joint.  A total rating for this one year period has already been assigned following the May 8, 2006, total knee replacement.  Following the one-year total rating period, a 60 percent rating is the maximum available rating for a knee replacement.  

A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  The minimum rating to be assigned for total knee replacement is 30 percent, and, Diagnostic Code 5055 also provides for rating by analogy under Diagnostic Codes 5256, 5261, or 5262, where there are intermediate degrees of residual weakness, pain, or limitation of motion.  Because the disability has already been rated 60 percent for the appeal period, there is no need to consider an intermediate degree of disability between 30 percent and 60 percent.  Because 60 percent is the maximum rating available (after the one-year total rating), there is no need for further analysis of the 60 percent schedular rating assigned by the AMC.  

Under the amputation rule, the combined rating for a disability shall not exceed the rating for an amputation at the elected level, were amputation to be performed.  Amputation of the right leg at the knee would warrant a 60 percent rating, according to 38 C.F.R. § 4.71a, Diagnostic Code 5164.  Therefore, the combined evaluations for the prosthetic right knee shall not exceed a 60 percent evaluation.  38 C.F.R. § 4.68 (2011).  Because a 60 percent rating has already been assigned, an additional rating would violate the rule.  Thus, a higher rating for right total knee arthroplasty is not possible.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine will therefore not be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  A schedular rating greater than 60 percent for a prosthetic right knee-joint cannot be granted for the period from July 1, 2007, through March 27, 2011.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court added a three-part test for triggering extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  

In this case, the disability has not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

For the rating period from July 1, 2007, through March 27, 2011, a schedular rating greater than 60 percent for residuals of a right total knee replacement is denied. 


REMAND

In Caffrey v Brown, 6 Vet App 377, 381 (1994), the Court held that where evidence indicates a material change in the disability or indicated that the current rating may be incorrect, a fresh medical examination is required.  In this case, surgical revision of the right knee prosthesis was undertaken on March 2, 2011, and a mandatory one-year total rating was then assigned for a convalescent period from March 28, 2011, through April 30, 2012.  The revision surgery of March 2011 strongly suggests a material change in the disability.  To ensure accurate rating of the knee for the rating period that will begin on May 1, 2012, VA must schedule an examination of the right knee to be performed on or after May 1, 2012, to determine the current nature and severity of the prosthetic knee.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for an examination of right prosthetic knee-joint on or after May 1, 2012.  The claims file should be made available to the examiner for review.  The examiner is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine the right knee-joint, and offer a diagnosis.  The examiner is asked to address the range of motion of the right knee, including the pain-free range of motion, address whether there is severe pain on use, or on motion, or otherwise, and address whether there is recurrent subluxation and/or lateral instability.  If subluxation or lateral instability is detected, the physician is asked to grade the subluxation or lateral instability as "slight," "moderate," or "severe."  

The examiner should offer a rationale for any conclusion in a legible report.  

2.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claim.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


